Citation Nr: 0304521	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  94-41 697	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a brain 
tumor, to include a seizure disorder.


REPRESENTATION

Appellant represented by:	Debra J. Gottschalk, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1979 to February 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case now returns following Board 
remands in March 1997 and in May 2001.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  A brain tumor was not found on the veteran's examination 
for entrance onto active duty.

3.  The veteran's brain tumor was present during his period 
of active duty; it did not clearly and unmistakably exist 
prior to the veteran's entrance onto active duty.

4.  The residuals of the veteran's brain tumor include a 
seizure disorder.


CONCLUSION OF LAW

A brain tumor, with associated seizure disorder, was incurred 
in active service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through a statement of the case and 
supplements thereto, the veteran has been informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by VA, and the reasons for the determinations made 
relevant to the appeal.  In a letter dated in December 1997, 
the RO advised the veteran of the Board's March 1997 remand 
and requested him to identify VA and private medical 
providers who had treated or evaluated him for a brain tumor 
and/or seizures.  The veteran was advised to complete 
authorizations for private medical records, and that he could 
obtain and submit the records himself if he did not desire VA 
assistance.  In a letter dated in July 2001, as well as the 
Board's May 2001 remand, the veteran was informed that he 
should identify or submit evidence relevant to his claimed 
brain tumor and seizure disability and also advised as to the 
enactment of the VCAA.  In both the July 2001 letter and the 
Board's remand, the veteran was advised as to the information 
needed from him to enable the RO to obtain evidence in 
support of his claims, the assistance that VA would provide 
in obtaining evidence on his behalf, and the evidence that 
the veteran himself should submit if he did not desire VA's 
assistance in obtaining such evidence.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board notes that the 
claims files contain service medical records, as well as 
identified records of post-service VA and private treatment, 
and records from the Social Security Administration.  The 
claims files also contain medical opinions speaking directly 
to the existence and etiology of the veteran's brain tumor 
and claimed seizure disability.  As such, the development 
completed by the RO is in substantial compliance with the 
Board's remand requests.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Moreover, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records reflect that no brain tumor or 
seizure disorder was found on the veteran's examination for 
entrance onto active duty.  A service medical record entry 
dated in February 1979 indicates that the veteran was on the 
firing range when the "TI" yelled at the veteran for 
hyperventilating.  The veteran felt he would pass out and 
placed his weapon on the ground.  The veteran reported he was 
a nervous type and would become easily upset.  The veteran 
was actively hyperventilating at the beginning of the medical 
evaluation interview, but returned to normal with 
reassurance.  The impression was situational anxiety.  On 
August 26, 1979, the veteran complained of a headache and 
chills.  Examination revealed marked left frontal sinus 
tenderness; the impression was frontal sinusitis.

A service medical entry dated June 4, 1980, indicates that 
the veteran complained of nausea, emesis, diarrhea and 
general malaise with onset the evening before; the impression 
was gastroenteritis.  Entries dated in July 1980 reflect 
diagnosis of gastroenteritis, probable alcohol related.  
Entries dated in October 1980 note the veteran to have an 
immature personality, manifested by difficulty in 
socialization, and a lackadaisical attitude toward work and 
adult responsibilities.  On one occasion in November 1980, 
the veteran received telephone counseling after he called for 
medical help due to being upset after his roommate left him.  

In January 1981, the veteran appeared in the emergency room 
complaining of depression.  The impression was situational 
stress reaction.  A January 23, 1981, service record reflects 
the veteran's complaints of headache and dizziness with a 
slight fever.  The veteran complained of lightheadedness 
without position changes and a frontal headache.  The 
impression was probable allergic rhinitis.  On the report of 
medical history completed in February 1981, the veteran 
denied any history of disturbances of consciousness.  He 
denied having or having had periods of unconsciousness, 
dizziness or fainting spells, frequent or severe headaches, 
epilepsy or fits.  No psychiatric or neurologic disorders, or 
abnormalities affecting the head/brain are noted on the 
accompanying report of examination.  Service medical records 
continue to show diagnoses of immature personality as well as 
adjustment reaction.  

In June 1991, the veteran was evaluated at Tulsa Regional 
Medical Center for a possible seizure.  He reported that he 
had had trouble remembering where he was upon awakening and 
also indicated he lost consciousness.  He was slow and weak 
and he complained of feeling tired.  He also reported having 
had a headache that morning.  He reported a five-year history 
of having had episodes of "feeling odd" for several minutes 
at a time, or of being weak or blacking out.  He also 
reported having had a prior episode where he had a head 
tremor, heard music in his ears and experienced a confused 
thought process for several minutes.  A computerized 
tomography scan of the brain revealed a left temporal brain 
mass.  The initial diagnosis was new onset seizure 
disorder/brain mass.  The veteran thereafter underwent a left 
temporal craniectomy with subtotal excision of a malignant 
brain tumor (oligodendroglioma).  Associated records show 
final diagnoses of a malignant left temporal tumor 
(oligodendroglioma) and a secondary seizure disorder.  The 
attending physician was A. Marouk, D.O.  

Also of record is a June 1991 report with an assessment from 
R. McCullough, T.T., D.O., who opined that, in concurrence 
with another physician, the veteran had an oligodendroglioma 
of probable intermediate differentiation.

The July 1991 surgical pathology reports identify a well-
differentiated lesion, classified as Grade I in the World 
Health Organization Classification.  Another July 1991 record 
from Tulsa Regional Medical Center notes a history of a 
sudden onset of seizures on June 22, 1991, without a prior 
history of seizures but with a five-year history of episodes 
of disorientation.

In a July 1991 statement, a physician and professor of 
pathology at Duke University Medical Center, P. Burger, M.D., 
opined that the best characterization was that the veteran 
had a slow-growing, Grade I gangliocytoma.

In September 1991, R. Wolf, D.O., F.A.C.G.P., noted having 
first seen the veteran in June 1991, following a seizure 
episode.  Dr. Wolf cited to having researched the veteran's 
case and stated that it was not uncommon for these tumors to 
have a lifetime of 10 or more years prior to the onset of 
clinical symptoms.  Dr. Wolf noted the veteran's report of 
"lights moments of petit mal activity over the past several 
years" but also indicated that the most recent was probably 
five years prior to the onset of the incident that led to the 
June 1991 hospitalization.  Dr. Wolf opined that from a 
historical standpoint the veteran's tumor had existed for at 
least 10 years.

In a statement dated in September 1991, Dr. Marouk opined 
that the tumor was the cause of the veteran's seizure 
history, noting a history of an onset of seizures while in 
the military.

The veteran underwent private evaluation in March 1992.  In 
the history portion of the evaluation it was noted that the 
veteran began having "rather unusual partial seizures" 
around 1980 or 1981.  Such were noted to have progressed and 
to have become considerably more frequent and intense since 
1987.  The veteran described that his head would pull to the 
side, he would lose contact with people and be unable to 
understand what was being said to him, and that he would hear 
music playing in his head.  It was noted that the veteran had 
done fairly well subsequent to his brain tumor surgery.  He 
complained of forgetfulness, dizziness and frequent 
headaches.  He was taking Dilantin at the time of the 
examination.  The diagnosis was organic brain syndrome, with 
some dementia and specific memory defects.  

In a statement date-stamped as received in October 1994, the 
veteran's attorney set out that the veteran had had an 
initial episode of having lost consciousness while standing 
on line for his entrance physical.  Also noted was that in 
connection with the "hyperventilation" incident in February 
1989, the veteran actually lost consciousness.  The attorney 
also noted three other incidents that may have been 
indicative of seizures.  She cited to the August 26, 1979, 
report of headache, chills and nausea; the June 4, 1980, 
report of flu-like symptoms such as nausea, emesis, diarrhea 
and general malaise; and the January 23, 1981, report of a 
frontal headache without nausea or vomiting.  The attorney 
noted that the examining in-service physician had attributed 
such to sinuses or the flu, but asserted that seizure 
symptoms are similar to those noted in service records.  

In November 1996, the veteran testified before the 
undersigned.  His attorney cited to opinions by private 
physicians, to the effect that the veteran's tumor and 
seizure disorder were longstanding at the time of diagnosis, 
existing from 10 to 15 years prior to such diagnosis.  The 
attorney also indicated that the veteran's tumor may have 
existed prior to active service.  The veteran denied having 
had any episodes of losing consciousness prior to service, 
but described two in-service incidents of feeling dizzy and 
stressed.  He also described post-service episodes of 
disorientation.  The veteran and his attorney iterated that 
the veteran's in-service physical and mental symptoms were 
misdiagnosed.

In a statement dated in December 1996, the veteran's attorney 
set out information pertinent to the veteran's appeal, in 
conjunction with citation to medical treatise information.  
The attorney noted that the veteran had been diagnosed with 
oligodendroglioma, a slow growing tumor in the frontal lobe 
of the brain that may or may not produce seizures.  The 
attorney stated that the veteran's condition did not fit the 
textbook picture, citing from CANCER, PRINCIPLES AND PRACTICE 
OF ONCOLOGY 1709-10, Eds. Devita, Vincent T., Jr., et. al. 
(Fourth Ed., Volume 2), as follows:

Oligodendrogliomas have an incidence in 
adults between 25 and 49 years.  Eighty 
percent of these tumors occur in the 
cerebral hemispheres.  Grossly, these 
tumors are often well demarcated, and in 
twenty percent they are cystic.  They 
vary in malignancy.  Antecedent history 
of these slow growing tumors averages 7 
to 8 years by the time of diagnosis.  
Seizures are also common in ninety 
percent of patients at time of diagnosis.  
Approximately 50% of oligodendrogliomas 
have scattered calcification.

The attorney notes that the veteran's tumor occurred before 
the age of 25, but pointed out that Dr. Wolf and Marouk had 
expressed the opinion that the veteran's tumor more probably 
than not began during military service.  The attorney pointed 
out that the veteran's changes in behavior would not have 
been evident to people in the service who had not known him 
prior to service.  The attorney cited to the hyperventilation 
incident in February 1979 as indicative of early 
tumor/seizure manifestation.  The attorney also noted that 
symptoms attributed to an adjustment disorder or immature 
personality, were consistent with those shown in the early 
stages of a temporal lobe brain tumor, citing to MEDICAL-
SURGICAL NURSING, ASSESSMENT AND MANAGEMENT OF CLINICAL 
PROBLEMS 1512-13, as follows:

Individuals experiencing early mental and 
emotional sequela of temporal lobe brain 
trauma or compression by a tumor undergo 
some personality change.  They may have 
episodes of altered consciousness and 
suffer loss of concentration, memory 
loss, and defective memory processing.  
Personal drive may decrease while apathy 
and apparent laziness may increase.  
Lability of emotions along with a seeming 
lack of awareness of their changing 
personality traits, mark their affect.  
The behavior of such individuals often 
indicates a loss of social restrain, 
judgment, tact, and emotional control.

In a statement dated in December 1996, Dr. Wolf reported 
review of his September 5, 1991, correspondence and indicated 
there was no medical reason or information to contradict the 
opinion; rather; the medical literature continued to support 
the opinion that the veteran's brain tumor was a problem 
existing for at least ten years prior to discovery.

A private outpatient entry dated in February 1999 notes a 
diagnosis of seizure disorder, for which a refill of Tegretol 
was prescribed.  The veteran's last seizure was noted to have 
been in 1993.  Other private records dated in 1998 and 1999 
note that the veteran was on seizure medications.

In February 2000, the veteran was admitted for private 
treatment with note of having had a seizure.  The physician's 
progress note indicates that the last seizure was more than 
six years earlier.

In September 2000, the veteran appeared for a VA examination.  
The examination report notes review of the claims files, to 
include the veteran's history of childhood abuse, with a 
reported problem with short-term memory during school.  Also 
noted were two in-service vaso-vagal episodes, without note 
of true seizure activity.  Further noted were the veteran's 
symptoms such as confusion beginning in 1986, with a brain 
tumor diagnosed in 1991.  

A physician's assistant prepared the resulting opinion and 
offered diagnoses of status post excision of 
oligodendroglioma from the left temporal lobe with residuals 
more likely than not nonservice connected; rule out 
dissociative disorder with pseudoseizures, nonservice 
connected; and past history of immature personality disorder, 
diagnosed in military.  The physician's assistant commented 
that there was no evidence that the veteran suffered from an 
insidious or early brain tumor during service in the United 
States military.  The examiner specifically noted that the 
two in-service periods of loss of consciousness were 
diagnosed as hyperventilation.  Also noted was the likelihood 
that the veteran had pseudoseizures and/or a dissociative 
disorder secondary to early childhood molestation, stated to 
probably have been unrelated to service except that certain 
stressors could have precipitated symptomatic behaviors.  In 
October 2000, a physician reviewed the claims file and opined 
that it was most likely that any difficulties the veteran had 
in the military were continuations of pre-existing problems, 
which could have been exacerbated by the brain tumor.  The 
physician ruled out evidence of pseudoseizures or 
dissociative disorder.

In May 2002, the veteran appeared for a VA examination.  The 
examination report notes review of the medical evidence of 
record and indicates that the purpose of the examination was 
to determine whether symptoms displayed during Air Service 
could have been caused by the veteran's brain tumor, which 
was diagnosed 10 years after discharge, and then excised at 
which time it was 4.25 by one centimeter in diameter.  The VA 
examiner noted that the veteran had two episodes of vasovagal 
reactions while standing and laying, under circumstances 
stated to be anxiety provoking.  The examiner noted one at 
the induction center and another during rifle training, 
diagnosed as vaso-vagal reactions.  The VA examiner noted 
that service medical records at no time indicate any true 
seizure activity or any activity similar to the auras the 
veteran now reports pre-seizure, or to the experiences he had 
in 1991 leading to the diagnosis of a brain tumor. 

The May 2002 VA examiner noted the results of prior 
psychiatric testing, as well as the veteran's medical history 
of subjective complaints.  The examiner, a board-certified 
neurologist, stated an inability to determine how long the 
veteran's oligodendroglioma existed prior to its discovery, 
to include the comment that tumor size and growth rates, 
while helpful in deciding an approximation of the time of 
inception, are not definitive in a particular case.

Analysis

The Board first notes that service records themselves do not 
include a diagnosis of a tumor or a seizure disorder.  During 
the course of his appeal, however, the veteran argues that 
the military misdiagnosed in-service changes in behavior and 
attitude, as well as physical symptoms, and that, in fact, 
such were the first signs of his later diagnosed brain tumor.  
He has presented a history of episodic seizure-type symptoms 
both during service and during the years following discharge 
up and until diagnosis of his tumor.  He thus argues that 
based on the initial in-service manifestations, service 
connection is warranted for residuals of a brain tumor, to 
include a seizure disorder.

The claims files contain opinions from the veteran's treating 
physicians linking the onset of a brain tumor to at least 10 
years prior to its diagnosis in 1991.  Dr. Wolf specifically 
cited to the medically accepted belief that a tumor such as 
the veteran's would commonly be present up to 10 years before 
symptoms are noted.  Such would place the time of onset 
coincident with the veteran's period of service.  The veteran 
and his attorney point to medical treatise information 
setting out that certain behavioral patterns and other 
symptoms such as those shown by the veteran during active 
service are consistent with those shown in an early tumor 
stage.  In particular, the treatise information suggests that 
problems such as headaches, periods of confusion, etc., which 
the veteran complains of having experienced for many years 
prior to diagnosis of his tumor, are often associated with 
tumor development.  The Board recognizes that the treatise 
information submitted by the veteran and his attorney in this 
case has been reviewed by treating physicians, specifically 
by Dr. Wolf, and that the treating physicians cite to such in 
further support of the conclusion that the veteran's tumor 
existed during active service.  See Wallin v. West, 
11 Vet. App. 509 (1998).  

The Board notes that the September 2000 VA opinion, offered 
by a physician's assistant, was that the veteran did not have 
any true, documented seizure activity during active service.  
Based on such the assistant concluded that it is not likely 
that the veteran's tumor began in service.  That assistant 
did not, however, comment on the submitted medical treatises 
or the opinions offered by the veteran's private physicians.  
Moreover, the Board notes that contemporary to the opinion 
offered by the physician's assistant, a physician ruled out 
current evidence of a seizure disorder and otherwise 
attributed the veteran's in-service behaviors to events pre-
existing service.  There is, however, no comment offered by 
that physician reconciling his conclusion with the medical 
treatise information of record and the opinions offered by 
the veteran's treating physicians.  As such, the Board 
requested a clarifying opinion.  The 2002 VA examiner again 
noted no objective evidence of true seizure activity during 
active service.  That examiner further stated that factors 
such as size and growth rate were not dispositive in 
determining tumor onset and thus reported an inability to 
provide an opinion as to onset or etiology of the veteran's 
brain tumor.  Thus, that examiner did not in fact provide any 
opinion to the effect that the veteran's brain tumor did not 
have its onset during his active service.  

In essence two private medical opinions support the 
proposition that the veteran's brain tumor with seizures was 
present in service.  The physicians have expertise in the 
subject matter and their opinions are based upon a review of 
the veteran's medical history.  Scientific literature has 
also been provided in support of the proposition that the 
brain tumor was present during service.  The one medical 
opinion against the proposition that the tumor was present in 
service was provided by a physician's assistant who simply 
does not have the credentials to refute the opinions of the 
treating physicians.  As noted above, the VA physician with 
expertise in the subject matter was unable to provide an 
opinion concerning the onset of the tumor.  Therefore, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran's brain tumor with associated 
seizures was present during service.  The disorder was not 
found on the service entrance examination and the presumption 
of soundness at entrance onto active duty has not been 
rebutted by clear and unmistakable evidence.  Accordingly, 
service connection is in order for the residuals of a brain 
tumor, to include a seizure disorder.  


ORDER


Entitlement to service connection for residuals of a brain 
tumor, to include a seizure disorder, is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

